—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered July 20, 1998, which resentenced defendant following his conviction of the crime of criminal mischief in the fourth degree.
Defendant pleaded guilty to a reduced charge of criminal mischief in the fourth degree with the understanding that he would be sentenced to three years’ probation and ordered to pay restitution. County Court, accepting the recommendation of the Probation Department, sentenced defendant to a conditional discharge of three years, together with restitution. When defendant subsequently admitted to violating the terms of his conditional discharge, the sentence was vacated and he was resentenced to three years’ probation. Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record leads us to the same conclusion. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.